                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION



 CLARK CANYON HYDRO, LLC,                 )   No. CV 18-65-BU-BMM
                                          )
                     Plaintiff,           )
                                          )
 vs.                                      )   ORDER GRANTING MOTION
                                          )   FOR LEAVE TO APPEAR BY
 IDAHO POWER COMPANY,                     )   VIDEO CONFERENCE
                                          )
                     Defendant.           )


        Upon Idaho Power Company’s Unopposed Motion for Leave to Appear by

Video Conference for Hearing Set on April 25, 2019, and for good cause showing,

the order is GRANTED. Counsel for Idaho Power may appear by videoconference

at the April 25, 2019 hearing set in the above-captioned matter. Counsel shall

contact court staff to arrange for video conference accommodations.

        Dated this 22nd day of April, 2019.




12385236_1




                                          1
